Title: To George Washington from the Board of War, 13 June 1780
From: Board of War
To: Washington, George



Sir
War Office [Philadelphia] June 13. 1780.

The board have the honor to inclose a letter from Lt Col. Conolly.
It being the opinion of Col. Maegaw, that Lt Col. Conolly might be able to negotiate his exchange for Lt Col. Ramsay were he upon the

spot—The board submit the propriety of granting his request to your Excellency. I have the honor to be With the highest respect yr Excellency’s Most Obed. Hble Serv.

by ord.Ben. Stoddert Secy

